Case: 0:18-cr-00019-DLB-EBA Doc #: 52 Filed: 08/29/19 Page: 1 of 7 - Page ID#: 154




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                            NORTHERN DIVISION
                                 ASHLAND

CRIMINAL ACTION NO. 18-CR-00019-DLB

UNITED STATES OF AMERICA                                           PLAINTIFF


V.              OPPOSITION TO DEFENDANT’S MOTION TO SUPPRESS


GARY KENDALL                                                       DEFENDANT

                                   * * * * *

       The United States requests that this Court deny Defendant, Gary Kendall’s, Motion

to Suppress evidence in this case. Kendall’s Fourth Amendment rights were not violated

by the private electronic service provider who sent the Cyber Tip to the National Center

for Missing & Exploited Children (“NCMEC”), NCMEC personnel who forwarded the

Cyber Tip to Kentucky State Police, or the Kentucky State Police who investigated the case

and executed a search warrant for Kendall’s property where the images that are the subject

of the instant case were found.

FACTUAL BACKGROUND

       On January 6, 2017, NCMEC received a Cyber Tip from the electronic service

provider ChatStep about a single file that had been uploaded to its service. Exhibit “A.”

Chatstep is a wesite that allows users to create, or enter, an online chatroom, and share
Case: 0:18-cr-00019-DLB-EBA Doc #: 52 Filed: 08/29/19 Page: 2 of 7 - Page ID#: 155




images and files. See https://www.webwise.ie/parents/explainer/explained-what-is-

chatstep/ (last accessed August 21, 2019).

       As indicated on the first page of the Cyber Tipline Report, the file was “not reviewed

by NCMEC.” Exhibit “A.” NCMEC staff did not open or view any uploaded file

submitted with the report. Id. NCMEC had no information concerning the content of the

uploaded file other than information provided in the report by the electronic service

provider. Id. The information submitted from Chatstep through the Microsoft PhotoDNA

Cloud Service indicated that the file was child pornography, the date and time the file was

uploaded, the screen or user name of the person being reported, and an IP address. Id. at 1.

NCMEC queried the IP address provided by the Cyber Tip and determined that the IP

address was located in Greenup, Kentucky, and forwarded the tip to the appropriate

Kentucky law enforcement authorities. Id. at 3.

       On March 2, 2017, Kentucky State Police (KSP) received the NCMEC Cyber

Tipline Report 16331407, and viewed the one file that was uploaded with the Cyber Tip.

Exhibit “B.” The KSP detective found that the file contained an image of what appeared

to be a prepubescent female approximately 10-12 years of age. Id. at 4. She was wearing

only a pair of thong underwear and was kneeling on the side of a bed looking back to her

right with her right breast exposed. Id. The KSP detective independently researched the IP

address, and subpoenaed the provider for subscriber information associated with the IP

address during the time that the image had been uploaded. Id. at 5. The subscriber came

back to Gary Kendall’s residence in Raceland, Kentucky. Id. Detectives learned that

Kendall was a lifetime registered sex offender. Id. A state search warrant was granted for

                                             2
Case: 0:18-cr-00019-DLB-EBA Doc #: 52 Filed: 08/29/19 Page: 3 of 7 - Page ID#: 156




Kendall’s residence, and police found multiple electronic devices. Exhibit “B-1.” The

images that were on the devices found in the search warrant are the images upon which the

federal indictment in the instant case were based. Exhibit “C.”

LAW AND ANALYSIS

      I.      The Images Supporting the Indictment in this Case Were Obtained
              Through a Search Warrant.

      Kendall argues that his Fourth Amendment rights were violated because “a search

warrant was not required” in this case. DE 50, at 3. However, the images that support the

indictment in this case were obtained through a search warrant. Exhibit “B.” The images

were found through the search of Kendall’s computing devices. Exhibit “C.” As the

government will prove at trial, the focal point of those images were of pre-pubescent

vaginas, and thus meet the definition of sexually explicit conduct under 18 U.S.C. §

2256(2)(A).

       Kendall has not argued, and the government denies, that the images in this case are

the fruit of the poisonous tree. However, assuming that he makes such an argument in a

Reply brief or in oral argument to this Court, the good faith exception to the warrant

requirement would apply. When an officer relies in good faith upon the validity of a search

warrant, the good faith exception prevents suppression of the resulting search’s fruits.

United States v. Leon, 468 U.S. 897 (1984). The KSP detective indicated to the Magistrate

who issued the warrant how he came into possession of the Cyber Tip file, and the

subsequent steps he took to investigate it. There was nothing in the warrant or otherwise

known to him that would have made an objectively reasonable officer doubt the warrant’s


                                            3
Case: 0:18-cr-00019-DLB-EBA Doc #: 52 Filed: 08/29/19 Page: 4 of 7 - Page ID#: 157




validity.     He did not mislead or hide any of the investigative steps that he took.

Accordingly, the images from the search of Kendall’s property should not be suppressed.

       II.      KSP’s review of the Cyber Tip Image was not a violation of Kendall’s
                Fourth Amendment rights.

       It is well-settled that the Fourth Amendment does not apply to a private search or a

government replication of a prior private search. United States v. Jacobsen, 466 U.S. 109,

113 and 115 (1984). The private search doctrine permits a government agent to verify the

illegality of evidence discovered during a private search provided the agent stays within

the scope of the private search. United States v. Lictenberger, 786 F.3d 478, 481-83 (6th

Cir. 2015).

       ChatStep is not a government actor nor was it acting as a government agent when it

detected and reported the image Kendall uploaded to NCMEC, and Kendall has not argued

otherwise. According to the ChatStep law enforcement guide in effect at the time Kendall

uploaded the file,


       as soon as a user uploads an image, it is checked against Microsoft PhotoDNA
       which is a system for detecting and reporting contraband images. If a match is
       detected, the picture is blocked from being shared and the uploading user along with
       the image is automatically reported to NCMEC. Chatstep employees currently do
       not manually review any images before they are reported to NCMEC nor do they
       monitor rooms looking for contraband images. Only images recognized as
       contraband by PhotoDNA are reported to NCMEC.

Exhibit “D.”

       Microsoft’s PhotoDNA is a program that is available to organizations, businesses,

and non-profits as technology to curb the exploitation of children.                    See

https://www.microsoft.com/en-us/PhotoDNA/CloudService (last accessed August 21,

                                            4
Case: 0:18-cr-00019-DLB-EBA Doc #: 52 Filed: 08/29/19 Page: 5 of 7 - Page ID#: 158




2019). PhotoDNA automatically scans and compares the hash values of known child

pornography images to the hash values of user-uploaded files and images. Id. If a match

is detected between the hash value of a user-uploaded file and a known child pornography

hash value, then the images are flagged for reporting to the appropriate authorities. Id. This

program, as well as hash values, was explained in United States v. Reddick, 900 F.3d 636,

638 (5th Cir. 2018), where the defendant had uploaded digital images onto Microsoft

SkyDrive, a cloud hosting service, that used PhotoDNA. In Reddick, Microsoft sent the

Cyber Tip, which included the uploader’s IP address information, to NCMEC based on the

hash values of the files the defendant had uploaded to SkyDrive. Id. NCMEC forwarded

the Cyber Tip to the appropriate police department based on the IP address information,

and the police then opened the files to confirm that they contained child pornography. Id.

The Fifth Circuit, relying on United States v. Jacobsen, 466 U.S. 1096 (1984) and the

private search doctrine, held that the police officer’s review of the files in the Cyber Tip

did not violate the defendant’s Fourth Amendment rights because the detective’s opening

of the files did not “significantly expand the search that had been conducted previously by

a private party sufficient to constitute a separate search.” Id. at 639.

       The initiation of the Cyber Tip to NCMEC and NCMEC’s report of the tip to law

enforcement in this case is similar to that in the Reddick case. The KSP detective who

investigated the Cyber Tip in this case did not expand upon the search performed by

ChatStep through its PhotoDNA program. As discussed in detail above, the PhotoDNA

program uses hash values to detect child pornography, and hash values “’boast a reliability

and accuracy akin to DNA: 99.99%.’” United States v. Dunning, 2015 WL 5999818, *3

                                               5
Case: 0:18-cr-00019-DLB-EBA Doc #: 52 Filed: 08/29/19 Page: 6 of 7 - Page ID#: 159




(E.D. Ky Oct. 15, 2015). Hash values are afforded such reliability that the Eighth Circuit

found in one case that based on the totality of the circumstances, hash values alone, without

observation of the actual images, were sufficient to establish probable cause for a search

warrant. Id. (citing United States v. Cartier, 543 F.3d 442, 446 (8th Cir. 2008)).

       Furthermore, as the KSP detective explained in his search warrant for Kendall’s

home and computers, he only reviewed the one file that ChatStep believed to be child

pornography. Accordingly, Kendall’s citation to United States v. Ackerman, 831 F.3d 1292

(10th Cir. 2016) is misplaced. In Ackerman, a NCMEC investigator conducted a search of

an email and three attachments that went beyond the search of the one image that was the

target of the ESP’s Cyber Tip. As a result, the Tenth Circuit determined that the scope of

the government’s search exceeded the scope of the private search. Id.

       In this case, not only did NCMEC not review the image, but the only file that was

reviewed by the KSP detective was the one that ChatStep had already determined through

hash values was child pornography. The KSP detective’s review of the image was not

going to reveal anything more than had already been revealed by the CyberTip.

Accordingly, the KSP detective did not expand the search that had been previously

conducted by Chatstep sufficient to constitute a separate search, and thus there was no

Fourth Amendment violation based on his review of the image without a search warrant.




                                             6
Case: 0:18-cr-00019-DLB-EBA Doc #: 52 Filed: 08/29/19 Page: 7 of 7 - Page ID#: 160




CONCLUSION

       For the foregoing reasons, the United States requests that this Court deny Kendall’s

Motion to Suppress.


                                                 Respectfully submitted,

                                                 ROBERT M. DUNCAN, JR.
                                                 UNITED STATES ATTORNEY

                                          By:    /s/ Emily K. Greenfield
                                                 Emily K. Greenfield
                                                 Assistant United States Attorney
                                                 260 West Vine Street, Suite 300
                                                 Lexington, KY 40507-1612
                                                 (859) 685-4811
                                                 Emily.Greenfield@usdoj.gov




                               CERTIFICATE OF SERVICE

       I hereby certify that on August 29, 2019, I electronically filed the foregoing with

the clerk of the court by using the CM/ECF filing system, which will send an electronic

notice to counsel of record.


                                                 /s/ Emily K. Greenfield
                                                 Assistant United States Attorney




                                             7
